



Exhibit 10.3


FORM OF
STOCK GRANT CERTIFICATE




This Stock Grant Certificate certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan (the “2006 Plan”), the Board
of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”) has granted shares
of Common Stock, $.001 par value per share, of the Company (the “Stock Grant”),
as follows:


Name of Participant: 
Number of Granted Shares: 
Grant Price: 
Grant Date: 


The Stock Grant is subject to all the terms, conditions and limitations set
forth in the 2006 Plan, which is incorporated herein by reference, and to the
following additional terms specified by the Board of Directors of the Company.
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the 2006 Plan.


Legends. To the extent the Participant is an affiliate at the date of issuance
of the Granted Shares, all certificates representing the Granted Shares to be
issued to the Participant pursuant to this Stock Grant Certificate shall contain
a legend required by virtue of the fact that the Participant is an affiliate (as
defined in Rule 144(a)(1) of the Securities Act of 1933, as amended) of the
Company.


Tax Considerations. The Participant acknowledges and agrees that any income
taxes or other taxes due from the Participant with respect to the Granted Shares
shall be the Participant’s responsibility.


In witness whereof, the Company has caused this Stock Grant Certificate to be
executed by its duly authorized officer.




Dated:
 
 
ARIAD PHARMACEUTICALS, INC.:
 




        Harvey J. Berger, M.D.   Edward M. Fitzgerald   Chairman and Chief
Executive Officer   Senior Vice President       Finance and Corporate Operations
      Chief Financial Officer  